Citation Nr: 1732784	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO. 10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 with additional service in the National Guard from March 1981 to March 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board issued a decision that denied the Veteran's increased-rating claim for his service-connected degenerative arthritis of the right knee with patellofemoral pain syndrome. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2014, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) with respect to the increased-rating claim for degenerative arthritis of the right knee with patellofemoral pain syndrome and remanded the claim back to the Board, which was granted by the Court. The parties had found that the Board relied upon VA examinations provided to the Veteran in January 2009, July 2010, and August 2010 in its March 2014 decision that did not fully address any range of motion loss specifically due to pain and/or at what point during range of motion the Veteran experienced any limitation that was specifically attributable to pain.

In March 2015, July 2015, April 2016, and most recently in April 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999)


FINDINGS OF FACT

1. Degenerative arthritis of the right knee with patellofemoral pain syndrome does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, removal of semilunar cartilage, or impairment of the tibia and fibula.

2. The Veteran's right knee did not exhibit slight or worse recurrent subluxation or lateral instability prior to February 7, 2017.

3. The Veteran's right knee disability manifested in no more than moderate lateral instability, since February 7, 2017.

4. The Veteran's service-connected disabilities do not prevent her from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 10 percent or for a separate rating under another Diagnostic Code (other than Diagnostic Code 5257) for degenerative arthritis of the right knee with patellofemoral pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).

2. The criteria for a separate disability rating for right knee instability associated with right knee patellofemoral syndrome have not been met prior to February 7, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for a separate initial disability rating of 20 percent for right knee instability associated with right knee patellofemoral syndrome have been met, since February 7, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Degenerative Arthritis of the Right Knee With Patellofemoral Pain Syndrome

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran seeks an increased disability rating in excess of 10 percent for her service-connected right knee disability. The Veteran's right knee disability is currently rated under DC 5010. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs. 

The Veteran was afforded a VA examination in January 2009. The Veteran complained of bilateral knee pain with stiffness and intermittent stiffness. The Veteran took prescription 50mg tramadol for her pain. During the examination, the Veteran reported that she had flare-ups with prolonged standing that did not exceed about 20 minutes and that she did not experience incapacitation. She indicated that she wore a Lenox Hill brace on an ongoing basis. The examiner noted that there were no constitutional symptoms. The Veteran was in the National Guard and had been put on profile because of her bilateral knee condition; however, the examiner indicated that the Veteran was self-sufficient in day-to-day activities.

Upon physical examination during the January 2009 VA examination, the right knee was tender diffusely with soft tissue swelling. The examiner noted that there was no swelling in the bilateral knees and Lachman and McMurray tests were negative. Range of motion measurements revealed flexion to 110 degrees and extension to 0 degrees with pain. The Veteran had patellar grinding in the right knee, but the examiner noted that there was no ankylosis present. The Veteran exhibited guarding of movement and her gait was antalgic with right lateral shifting and weight bearing predominately on the left lower extremity. She was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion.

An August 2009 VA medical record indicates that the Veteran's right knee had full range of motion with no edema or crepitus.

The July 2010 VA examination report indicates that the Veteran reported right knee symptoms including pain, weakness, stiffness, swelling, heat, instability, giving way, "locking," fatigability, and lack of endurance. The Veteran indicated that her treatment regimen included Tramadol and Motrin and that both of which were of "some help." She stated that she did not experience flare-ups, but required the use of a brace to stabilize the knee as an ambulatory aid. The Veteran indicated that she did not have a history of hospitalizations/surgery, episodes of dislocation, abnormal movement (i.e. popping, locking, etc.), inflammatory arthritis, prosthesis, or a history of benign or malignant cancer related to the right knee disability. 

A physical examination revealed an abnormal gait (antalgic); however, the examiner noted that the Veteran did not have any functional limitations on standing and walking. Range of motion testing for the right knee showed flexion to 140 degrees and extension to 0 degrees. Pain was noted on examination after the first repetition of the range of motion test. The examiner indicated that Veteran showed objective evidence of painful motion, but not edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement. The Veteran was able to perform repetitive use testing with five repetitions with no additional loss in range of motion. The Veteran showed pain, fatigue, lack of endurance, but not weakness or incoordination after five repetitions. Joint stability testing for the right knee was performed and no instability was found. Varus and valgus tests of the medial and lateral collateral ligaments, anterior and posterior cruciate ligaments were all normal upon testing. Medial and lateral meniscus (McMurray test) was negative. The examiner made specific findings that the Veteran did not have any signs of abnormal weight-bearing or ankylosis. The examiner wrote that the Veteran was limited to sedentary work and performed activities of daily life with difficulty due to her right knee disability.

During the August 2010 VA examination, the Veteran reported that her right knee disability had worsened including in her ability to walk and "do things." She indicated that she was unable to stand as long as before, specifically that she had difficulty standing to do her dishes, and experienced more locking episodes. She complained of pain, weakness, giving way, stiffness, decreased speed of joint motion, swelling, and weekly locking. The Veteran reported treatment of medication including nonsteroidal anti-inflammatory drugs (NSAIDs) and Tramadol, use of a knee brace, and steroid injections. She was not hospitalized for the disability and did not have a history of trauma to the joints or neoplasm. She indicated that she did not experience episodes of dislocation or subluxation, instability, incoordination, or effusions and denied flare-ups. She reported a limitation of standing for 15 to 30 minutes and a functional limitation of walking one to three miles. The Veteran used a brace as an assistive device intermittently, but frequently. The Veteran's disability did not result in any incapacitation or constitutional symptoms.

A physical examination of the right knee during the August 2010 VA examination showed crepitus, edema, heat, tenderness, pain at rest, weakness, and guarding of motion. The knee clicked or snapped, but no grinding was present. The examiner found that the Veteran did not have instability, a patellar abnormality, a meniscus abnormality, or ankylosis of the right knee. Range of motion measurements revealed flexion to 120 degrees and extension to 0 degrees. There was objective evidence of pain following repetitive motion, but the Veteran was able to perform repetitive use testing with three repetitions with no additional limitation in range of motion. An x-ray examination of the right knee revealed minimal osteophytosis, but was otherwise unremarkable with no significant arthritic changes or signs of joint effusion. The examiner indicated that the knee was unchanged when compared to imaging from August 2009.

December 2010, October 2011, and October 2013 VA medical records show that the Veteran had full range of motion of the knees, warm skin, no edema, no joint effusion, and showed no signs of gross instability.

November 2013, May 2014, and October 2014 VA medical records reflect that a brief examination of the right knee revealed no edema, effusion, erythema, or ecchymosis. The medial joint line was tender to palpation. There was no gross instability and strength was 5/5 or normal in the right lower extremity. Range of motion was 0 to 120 degrees. 

A May 2015 VA medical record indicates that a brief examination of the right knee found no acute distress, infections, warmth, effusion, or erythema. The medial joint line was tender to palpation greater than the lateral joint space. The Veteran had an antalgic gait, but showed no signs of instability. The medical professional noted that neurovascular was intact. Range of motion was 0 to 110 degrees. The Veteran reported she used a cane and knee brace.

The May 2015 VA examination report indicates that the Veteran reported that her right knee symptoms had worsened and reported flare-ups. She indicated that there were times that she could walk with some pain, but when she experienced a flare-up she experienced pain where she did not want to walk. The Veteran also reported functional impairment of trouble negotiating stairs, rising from a chair, and the need to support herself when bending over to pick something up.

A physical examination revealed range of motion for the right knee of flexion to 120 degrees (with pain) and extension to 0 degrees. The examiner indicated that a body mass index (BMI) of 32.5, obesity, body habitus, and deconditioning contributed to the loss of motion. The examiner wrote there was pain noted on examination that caused functional loss, but there was no evidence of pain with weight bearing and no objective evidence of crepitus. The medial joint line was tender to palpation. The Veteran was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion. The examination of the right knee was conducted during a flare-up and pain and weakness limited functional ability with flare-ups. The examiner indicated that the functional loss due to pain and weakness was independent of range of motion. The right knee disability caused interference with sitting and standing. Muscle strength testing revealed 3/5 muscle strength for the right knee for forward flexion and normal for extension, however, the examiner indicated that the Veteran did not have muscle atrophy. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, or effusion. Joint stability testing for the right knee was performed and no instability was found. Anterior instability (Lachman test), posterior instability (posterior drawer test), medial and lateral (valgus/varus pressure test) were all normal. The examiner noted that the Veteran did not have a tibial and/or fibular impairment or a meniscus (semilunar cartilage) condition. The Veteran reported she constantly used a cane as an assistive device as a mode of normal locomotion. The examiner wrote that the Veteran's right knee disability had functional limitations of prolonged standing of less than 45 minutes, walking less than a quarter mile, and limitation in kneeling and heavy lifting. 

An October 2015 VA medical record reflects that the right knee revealed no infections, acute lesions, or effusion. The medial joint line was tender to palpation greater than the lateral joint space. The Veteran had an antalgic gait, but showed no signs of instability. The medical professional noted that neurovascular was intact. Range of motion was 0 to 110 degrees.

The VA examiner restated some of his findings from the May 2015 VA examination in a December 2015 VA addendum report, including the Veteran's report of flare-ups and functional loss; the Veteran's ability to perform repetitive use testing with three repetitions without additional functional loss, and that the examination was performed during a flare-up in which pain and weakness limited functional ability, but was independent of range of motion.

A May 2016 VA medical record shows that an examination of the right knee revealed +1 edema, but no erythema or warmth. The medical professional indicated that the knee was collaterally intact without laxity and McMurray's and Lachman's tests were negative and therefore no instability was shown. The knee was tender with medial joint line pain, but negative for patella grind. Range of motion was 0 to 135 degrees.

In a June 2016 VA examination report, the Veteran reported flare-ups in evenings after routine exercise of 30 minutes and stated that she can be awakened at night due to the pain. The Veteran also reported the functional impairment of the inability to tolerate ambulatory activity after approximately 30 minutes. Treatment for the Veteran's knee disability was Tramadol four times daily, but provided little relief according to the Veteran. The examiner noted that the Veteran used a cane regularly as an assistive device for support and had experienced a loss of balance where she fell into a door.

A physical examination revealed evidence of pain with weight bearing and crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Range of motion testing for the right knee showed flexion to 110 degrees (with pain) and extension to 0 degrees. The examiner noted that range of motion itself contributed to functional loss, specifically that the Veteran could not flex her knees to climb up and go down stairs. Pain was noted on examination and caused functional loss, but the Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. Muscle strength testing revealed 4/5 flexion and extension strength in the right knee; however, the Veteran did not have muscle atrophy. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, effusion, or any tibial and/or fibular impairment. Joint stability testing for the right knee was performed and no instability was revealed. The Veteran did not have a meniscus condition. The examiner wrote that the Veteran's right knee disability impacted her ability to perform occupational tasks as it prevented the Veteran from work that required extended standing, walking, kneeling, lifting, and carrying.

A September 2016 VA medical record reflects that a brief examination of the right knee revealed no edema or effusion with the medial joint line tender to palpation. There was no gross instability and strength was 5/5 or normal in the right lower extremity. Range of motion was 0 to 120 degrees.

During the January 2017 VA examination, the Veteran reported flare-ups of the right knee as aching, constant dull pain. She indicated functional impairment of a limited range of motion and the inability to stand for long periods of time. The Veteran reported she required the constant use of a cane as an assistive device.

Upon physical examination, range of motion measurements revealed flexion to 90 degrees and extension to 0 degrees with pain. Range of motion itself did not contribute to a functional loss. Pain was noted on examination and caused functional loss and there was evidence of pain with weight bearing. The Veteran was able to perform repetitive-use testing with at least three repetitions, but range of motion was additionally limited to 80 degrees following three repetitions. Pain and lack of endurance caused functional loss. Functional ability of the right knee was additionally limited following repeated use over a period of time by pain which further limited flexion to 70 degrees. Pain limited functional ability with flare-ups and reduced flexion to 60 degrees. There was evidence of pain on passive range of motion testing and when the joint was used in no-weight bearing. The Veteran was noted to have less movement than normal and interference with standing. Muscle strength testing was normal for the lower extremities, bilaterally, and the examiner noted that the Veteran did not have muscle atrophy. The examiner also found that the Veteran did not have ankylosis, subluxation, lateral instability, or effusion. Joint stability testing was performed and following normal anterior instability (Lachman), posterior instability, medial instability (valgus pressure), lateral instability (varus pressure) tests, no instability was found. The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner also indicated that the Veteran did not have a meniscus condition. The examiner wrote that the Veteran's disability had the functional impact of pain with walking up and down stairs and that there was no impact on sedentary activities.

A January 2017 VA medical record indicates that a focal examination of the right knee revealed intact skin without erythema, ecchymosis, edema, effusion, lesions/rashes or infections signs. The medial joint line was tender to palpation greater than the lateral joint line. Pain and crepitus was exhibited with patellar manipulation, but there was no gross instability or laxity. Straight leg raising revealed 3/5 strength in the right lower extremity. Range of motion was 0 to 115 degrees actively with pain. 

During the February 2017 VA examination, the Veteran reported flare-ups of the right knee as throbbing pain with overuse. She indicated functional impairment of difficulty walking or standing for long periods of time, specifically, difficulty walking over 50 to 100 yards without rest. The Veteran avoided stairs and reported instability with several falls. The Veteran required the constant use of a cane and occasional use of a brace as assistive devices due to instability caused by degenerative arthritis.

Upon physical examination, range of motion measurements were flexion to 65 degrees and extension to 0 degrees with pain. Range of motion itself contributed to a functional loss with difficulty going up or down stairs. Pain was noted on examination and caused functional loss and there was evidence of pain with weight bearing and crepitus. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function. There was no pain at rest, pain on active range of motion testing, and passive range of motion of the right knee was flexion to 100 degrees and extension to 0 degrees with pain. The Veteran was noted to have weakened movement, swelling, instability of station, disturbance of locomotion, and interference with standing. Muscle strength testing was normal for the lower extremities, bilaterally, and the examiner noted that the Veteran did not have muscle atrophy. The examiner also found that the Veteran did not have ankylosis or subluxation. Moderate lateral instability and moderate effusion was found with flare-ups and overuse. Joint stability testing was performed and normal results tests of anterior instability (Lachman), posterior instability, and medial instability (valgus pressure) were found. Lateral instability (varus pressure) was present at 2+ (5-10 millimeters). The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner also indicated that the Veteran did not have a meniscus condition. The examiner wrote that the Veteran's disability had the functional impact of pain with walking or standing for long periods of time, specifically difficulty walking over 50 to 100 yards without rest. The Veteran avoided stairs, experienced instability, and had a risk of falls. Furthermore, the examiner indicated that instability was commonly caused by degenerative joint disease due to increased degeneration resulting in ligament laxity and loss of support.

For the entire period on appeal, the Veteran's right knee degenerative arthritis with patellofemoral pain syndrome has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5010 as degenerative arthritis of the right knee with patellofemoral pain syndrome. The right knee flexion is limited to a noncompensable degree, therefore the Board finds that the right knee disability is more appropriately rated under DC 5010 for traumatic arthritis because that DC rates the disability as degenerative arthritis (DC 5003) and DC 5003 prescribes a 10 percent rating when there is evidence of arthritis manifested by limitation of motion to a noncompensable degree with evidence of painful motion, as explained below. 

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis. Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

At the outset, the Board notes that the evidence does not support an award for an increased rating for the right knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in January 2009, July 2010, August 2010, May 2015, June 2016, January 2017, and February 2017. The examiners specifically noted that there was no ankylosis. An x-ray examination during the August 2010 VA revealed minimal osteophytosis, but was otherwise unremarkable with no significant arthritic changes or signs of joint effusion. The examiner indicated that the knee was unchanged when compared to imaging from August 2009. The May 2015, June 2016, January 2017, and February 2017 VA examiners specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's right knee degenerative arthritis of the right knee with patellofemoral pain syndrome evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the right knee at any time during the appeal period, which was confirmed by the VA examinations provided. 

The Board has considered the Veteran's right knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the July 2010 VA examination, the Veteran reported symptoms including pain, stiffness, swelling, heat, instability, giving way, "locking," fatigability, and lack of endurance. The Veteran also indicated that she did not have a history of hospitalizations or surgery; episodes of dislocation; or abnormal movement (i.e. popping, locking, etc.). The Veteran also reported that she experienced pain, weakness, giving way, stiffness, decreased speed of joint motion, swelling, and weekly locking in the August 2010 VA examination. 

The preponderance of the evidence is against a finding that the Veteran had a meniscus abnormality that resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's right knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the July 2010 and August 2010 VA examinations, the Veteran specifically reported locking of her knee, and the July 2010 examiner indicated that Veteran showed objective evidence of painful motion, but not edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement. The August 2010 examiner wrote when performing the physical examination that the Veteran did not exhibit a patellar abnormality, meniscus abnormality or instability in the right knee. An x-ray performed during the August 2010 VA examination was unremarkable with no significant arthritic changes or signs of joint effusion. The Veteran herself denied episodes of dislocation or subluxation, instability, incoordination, or effusions during the August 2010 VA examination. The August 2015, June 2016, January 2017, and February 2017 VA examiners specifically noted that the Veteran did not have effusion, a tibial and/or fibular impairment or a meniscus (semilunar cartilage) condition. In the August 2010, May 2015, June 2016, and January 2017 VA examination reports, when asked if there was a history of recurrent effusion, the examiners answered none or checked no. While in the February 2017 VA examination report, the examiner indicated moderate effusion of the bilateral knees with flare-ups and overuse, he did not attribute this to a semilunar cartilage condition nor has the Veteran reported "locking." Furthermore, in a March 2016 statement from the Veteran's representative, the Veteran contends that her right knee disability had flare-ups that were productive of locking, popping, and stiffness with pain which were not assessed by the VA examiners. The VA examiners have addressed the Veteran's complaints of "locking" at each of the VA examinations in which the Veteran had brought up such complaints, as discussed above. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the right knee joint. 

The Board has also considered an additional separate rating for the service-connected right knee disability under other DCs, specifically DC 5257, which addresses lateral instability and subluxation. The Board finds that a 20 percent disability rating for moderate lateral instability is warranted, since February 7, 2017, but no earlier. The Veteran alleges that she has instability in her right knee; however, right knee instability has not been shown by medical evidence until the February 2017 VA examination. For example, at the July 2010 VA examination, the Veteran complained of pain, instability, giving way, "locking" of her right knee along with weakness, stiffness, swelling, heat, fatigability, and lack of endurance. In the August 2010 VA examination, the Veteran complained of pain, weakness, giving way, stiffness, decreased speed of joint motion, swelling, and reported that she experienced more "locking episodes" that occurred weekly. In the May 2015 VA examination, the Veteran reported trouble negotiating stairs, rising from a chair, and the need for support when bending to pick something up. During the June 2016 VA examination, the Veteran reported that she used a chain regularly as an assistive device for support and had experienced a loss of balance where she fell into a door. 

While the Veteran has asserted that she has experienced right knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee exhibited instability or subluxation to warrant a separate rating of 10 percent or greater under DC 5257, prior to February 7, 2017. Specifically, multiple medical professionals have examined the Veteran's right knee and specifically tested the knee for instability and have found that it does not have instability. Thus, it is not just a matter of the examiner being silent as to whether or not the knee has instability, but rather the examiner physically examining the knee for whether there is instability and making a finding that there is no instability. For example, in the February 2010 VA examination report, the examiner wrote that joint stability testing of the right knee was performed and no instability was revealed with negative anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability and lateral instability (stable to varus and valgus force). The examiner indicated that Veteran showed objective evidence of painful motion, but not edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement. The Veteran herself stated that she did not have a history of hospitalizations/surgery, episodes of dislocation, or abnormal movement (i.e. popping, locking, etc.). The August 2010 VA examiner found that the Veteran did not have instability upon an x-ray examination of the right knee that showed minimal osteophytosis, but was otherwise unremarkable with no significant arthritic changes seen or signs of joint effusion. The Veteran indicated that she did not experience episodes of dislocation or subluxation, instability, incoordination, or effusions and also denied flare-ups. 

The May 2015 VA examiner also performed stability testing of the right knee and found no instability. The examiner made specific findings that the Veteran did not have recurrent subluxation, lateral instability, or effusion and wrote that the anterior and posterior cruciate ligaments stability tests were within normal limits and that the medial and lateral meniscus and collateral ligaments stability tests were also within normal limits. In June 2016 and January 2017 VA examinations, joint stability testing for the right knee was performed by the examiners and no instability was revealed. The examiners completed all the parts on the examination report that addressed stability. When asked if there was a history of recurrent subluxation, the examiners checked no. When asked if there a history of lateral instability, the examiners checked no. When asked to test the joint stability, the examiners noted the stability of the Veteran's right knee had been checked and that no instability was found. Furthermore, VA medical records from December 2010, October 2011, October 2013, November 2013, May 2014, October 2014, September 2016, and January 2017 reflect that the Veteran's right knee showed no signs of gross instability. May 2015 and October 2015 VA medical records indicate that a brief examination of the right knee revealed that the Veteran had an antalgic gait, but showed no signs of instability.

The clinical findings made by medical professionals do not support a finding of lateral instability or subluxation of the right knee prior to February 7, 2017. The Board accords more probative value to medical professionals who have experience in evaluating the knee joint and made specific findings that the right knee joint did not have instability than the Veteran's allegation that she experienced right knee instability. The more probative evidence does not support the assignment of a separate rating under DC 5257 prior to February 7, 2017, and outweighs the Veteran's allegations that she felt right knee instability. 

The Board finds that the Veteran is entitled to a separate rating with an initial disability rating of 20 percent, but no greater, for moderate lateral instability of the right knee under DC 5257, since February 7, 2017. During the February 2017 VA examination, the Veteran reported that she avoided stairs and experienced right knee instability with several falls. The Veteran required the constant use of a cane and occasional use of a brace as assistive devices due to instability caused by degenerative arthritis. The examiner found that the Veteran had a history of right knee moderate lateral instability. Upon joint stability testing of the right knee, lateral instability (apply varus pressure to knee in extension and with 30 degrees of flexion) was rated at 2+ (5-10 millimeters) revealing moderate lateral instability. Anterior, posterior, and medial instability tests were within normal limits. The examiner also noted that instability was commonly caused by degenerative joint disease due to increased degeneration resulting in ligament laxity and loss of support. Accordingly, a separate rating with an initial disability rating of 20 percent, but no greater, for moderate lateral instability of the right knee under DC 5257, since February 7, 2017, is warranted.

The RO may want to consider scheduling the Veteran for a future examination regarding the lateral instability, as an examination one week prior to the February 2017 examination showed no instability.  

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations conducted in January 2009, July 2010, August 2010, May 2015, June 2016, January 2017 and February 2017, right knee flexion was limited, at worst, to 65 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for right knee flexion and extension are not warranted under DCs 5260 and 5261. 

As noted above, under VAOPGCPREC 9-04, separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. However, as noted above, there is no compensable loss of flexion or compensable loss of extension of the right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the January 2009, July 2010, August 2010, May 2015, June 2016, and February 2017 VA examinations. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). While the Veteran reported flare-ups during the January 2009 VA examination, she indicated that she did not experience incapacitation and the examiner noted that the Veteran was self-sufficient in day-to-day activities. The Veteran reported right knee symptoms including pain, weakness, stiffness, swelling, heat, instability, giving way, "locking", fatigability, and lack of endurance during the July 2010 VA examination, however, the examiner noted that the Veteran still demonstrated full 140 degrees of right knee flexion and full extension and that the Veteran did not have any functional limitations on standing and walking. A physical examination of the right knee during the August 2010 VA examination showed crepitus, edema, heat, tenderness, pain at rest, weakness and guarding of motion, however, the Veteran stated that she did not experience episodes of dislocation or subluxation, instability, incoordination, or effusions, and also denied flare-ups. The examiner indicated that based on x-ray imaging that the right knee was unchanged when compared to imaging from August 2009. 

The May 2015 VA examiner wrote there was pain on examination that caused functional loss, but there was no evidence of pain with weight bearing and no objective evidence of crepitus. He also indicated that a BMI of 32.5, obesity, body habitus, and deconditioning contributed to the loss of motion and that pain and weakness limited functional ability, but was independent of range of motion. In the June 2016 VA examination, a physical examination revealed evidence of pain with weight bearing and crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Pain was noted on examination that caused functional loss, but the Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion.

In the January 2017 VA examination, the Veteran was able to perform repetitive-use testing with at least three repetitions, but range of motion was additionally limited to 80 degrees. Pain and lack of endurance caused functional loss. Functional ability of the right knee was additionally limited following repeated use over a period of time by pain which further limited flexion to 70 degrees and pain limited functional ability with flare-ups and reduced flexion to 60 degrees. There was evidence of pain on passive range of motion testing and when the joint was used in no-weight bearing. The Veteran was noted to have less movement than normal and interference with standing, but muscle strength testing was normal for the lower extremities, bilaterally, and the Veteran did not have muscle atrophy. In the February 2017 VA examination report, the examiner indicated that range of motion itself contributed to a functional loss with difficulty going up or down stairs. Pain was noted on examination and caused functional loss and there was evidence of pain with weight bearing and crepitus. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no pain at rest, pain on active range of motion testing, and passive range of motion of the right knee was flexion to 100 degrees and extension to 0 degrees with pain. Examiners have consistently reported the Veteran did not have muscle atrophy and in January 2017 and February 2017 VA examination reports, the examiners noted that the Veteran had normal 5/5 muscle strength in the bilateral lower extremities. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11(limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). As noted above, despite the Veteran's subjective complaints of right knee pain, she demonstrated 110 degrees, 140 degrees, 120 degrees, 120 degrees, 110 degrees, 60 degrees, and 65 degrees of flexion of the right knee at January 2009, July 2010, August 2010, May 2015, June 2016, January 2017, and February 2017 VA examinations, respectively, and full extension even with repetitive range of motion testing at all VA examinations. In the January 2017 VA examination, functional ability of the right knee was additionally limited following repeated use over a period of time by pain which further limited flexion to 70 degrees. Pain limited functional ability with flare-ups and reduced flexion to 60 degrees. After considering pain, limitation of flexion has not been shown to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261. In a January 2015 statement by the Veteran's representative, the Veteran contend that the Board failed to fully apply 38 C.F.R. § 4.40. The Veteran was afforded several VA examinations following the Court JMR in December 2014 in which the VA examiners have addressed the DeLuca and Mitchell considerations and the Board has fully considered the VA examinations in evaluating the Veteran's disability rating. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation under another DC, other than DC 5257, for the service-connected right knee disability at any point during the appeal period.

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's degenerative arthritis of the right knee with patellofemoral pain syndrome the right knee is warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. However, as the benefit-of-the-doubt rule applies, a separate initial disability rating of 20 percent, but not higher, for lateral instability associated with degenerative arthritis of the right knee with patellofemoral pain syndrome, is warranted, since February 7, 2017. See 38 C.F.R. § 3.102; see also Gilbert v Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran filed a formal claim for TDIU in September 2016. The Board determined that a claim for TDIU was also reasonably raised by the record in conjunction with the increased rating for degenerative arthritis of the right knee with patellofemoral pain syndrome. See Rice, 22 Vet. App. at 447. Thus, the Board shall adjudicate the claim of entitlement to a TDIU rating below. 

The Board is aware that it awarded the Veteran an additional 20 percent for her right knee based upon lateral instability in this decision. It does not find that the case needs to be remanded for the RO to consider the claim for TDIU with the assignment of a separate disability rating for the right knee. The basis for this is that the February 2017 examiner, who was the one who reported the Veteran's instability in the right knee, provided thoughts on how the Veteran's knee impacted the Veteran in an occupational environment, and thus the Board finds that it can decide this issue, since the examiner was basing her opinion on the Veteran's disability picture as it was presented to her that day. Additionally, the RO considered the clinical findings in the February 2017 examination report when it issued the March 2017 rating decision, which denied TDIU.

A TDIU rating may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. The Veteran meets the schedular criteria for a TDIU rating.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

The Veteran currently has service-connected disabilities of lumbar strain; degenerative arthritis of the right knee with patellofemoral pain syndrome; degenerative joint disease of the left knee with patellofemoral pain syndrome; right hip trochanteric pain associated with bursitis; and left hip trochanteric pain associated with bursitis. In the Veteran's September 2016 application for increased compensation based on unemployability, she claimed her back, left and right knee, and left and right hip as the service-connected disabilities prevented her from securing or following substantially gainful employment. She indicated she had two years of college. She wrote on the application that she had to leave her job with a veterans service organization because of her back, knee, and hip disabilities. For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad, 5 Vet. App. at 529.

In a March 2016 statement through her representative, the Veteran contended that her right knee disability resulted in an inability to sit, stand, or walk for periods of time associated with activities within a work environment which makes her unable to obtain and maintain gainful employment.

In the June 2016 VA examination report for the Veteran's right knee disability, the VA examiner indicated that the Veteran's right knee disability impacted her ability to perform occupational tasks, specifically that the Veteran was unable to do work that required extended standing, walking, kneeling, lifting, and carrying.

In July 2016 VA examination reports for the Veteran's back and hip disabilities, the VA examiner indicated that the disabilities impacted her ability to work with limitation in standing, walking, sitting, and lifting.

In January 2017 VA examination reports for the Veteran's hip, back, and right knee disabilities, the VA examiner indicated that the effect of each of the Veteran's service-connected disabilities on her ability to function in an occupational environment is limited climbing and descending of stairs. The VA examiner stated that there is no effect of these disabilities on sedentary employment.

In the February 2017 VA examination report for the Veteran's right knee disability, the VA examiner noted functional impairment of occupational and employment activities of difficulty walking or standing for long periods of time, specifically difficulty walking over 50 to 100 yards without rest. The Veteran was noted to avoid stairs, ambulate with a cane, and had instability and fall risk.

The Board finds that a preponderance of the evidence does not support a finding that the Veteran is rendered unemployable solely due to her service-connected disabilities. In the Veteran's September 2016 application for increased compensation based on unemployability, she stated that September 9, 2016 was the date that her disability affected full-time employment, the last day she worked full-time, and the day she became too disabled to work. The Veteran asserted in a March 2016 statement through her representative that her right knee disability prevented her from obtaining and maintaining gainful employment, but in her September 2016 application, the Veteran indicated that she had been working 40 hours a week as a counselor from March 5, 2012 to September 9, 2016. The July 2016 VA examiner indicated a limitation in standing, walking, sitting, and lifting as functional impairments to the Veteran's ability to work, but as discussed above, the Veteran was able to maintain employment until September 9, 2016.

After the Veteran's last employment in September 2016, VA examiners in January 2017 and February 2017 have found that the Veteran's disabilities caused functional impairment of limited climbing and descending of stairs, difficulty walking or standing for long periods of time, and instability and fall risk. However, the same examiners have made specific findings that there was no effect of the Veteran's service-connected disabilities on sedentary employment. Furthermore, the record also does not indicate that the Veteran is precluded from performing sedentary work. In fact, multiple examiner have found she is capable of sedentary work. Thus, there is affirmative evidence of the ability to perform sedentary work. The Board finds that the opinions of medical professionals are more probative than the Veteran's cursory assertion of the inability to work for a veterans service organization. Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities alone prevent her from securing or following gainful employment, therefore, a TDIU rating is not warranted.

The preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome is denied

A separate award of service connection for lateral instability associated with degenerative arthritis of the right knee with patellofemoral pain syndrome at a 20 percent disability rating, since February 7, 2017, is granted.

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


